          Case 4:20-cv-00461-JGZ Document 24 Filed 06/17/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Center for Biological Diversity, et al.,       No. CV-20-00461-TUC-JGZ
10                     Plaintiffs,                      ORDER
11       v.
12       David Bernhardt, et al.,
13                     Defendants.
14
15             The United States Fish and Wildlife Service (FWS) issues permits, pursuant to the
16   Endangered Species Act (ESA) and Convention on International Trade and Endangered

17   Species of Wild Fauna and Flora, to individuals for the importation of animal trophies from
18   sport hunts occurring overseas. In the litigation presently before the Court, four Plaintiffs1

19   challenge the FWS’s authorization of twelve leopard import permits from hunts that are

20   expected to occur in the countries of Zimbabwe, Tanzania, and Zambia.2
21             Pending before the Court is the Federal Defendants’ Motion to Dismiss for lack of
22   subject matter jurisdiction. (Doc. 11.) Defendants assert that Plaintiffs have failed to

23   sufficiently allege Article III standing. In the alternative, Defendants request a change of

24   venue to the United States District Court for the District of Columbia. (Doc. 11.) The

25   motion is fully briefed. (Docs. 13, 17.) After consideration of the parties’ briefing, the

26
     1
      Plaintiffs include the Center for Biological Diversity, Humane Society International,
27   Humane Society of the United States, and Ian Michler.
28   2
      Plaintiffs no longer seek review of the import permit related to the country of
     Mozambique. (Doc. 13 at 4 n.4.)
          Case 4:20-cv-00461-JGZ Document 24 Filed 06/17/21 Page 2 of 6



 1   Court will deny both the motion to dismiss and request for change of venue.
 2   I.       Background
 3            The Convention on International Trade in Endangered Species of Wild Fauna and
 4   Flora (CITES) is a multilateral treaty signed on behalf of the United States that regulates
 5   the international trade of imperiled species. 27 U.S.T. 1087. CITES is incorporated into
 6   United States law through the ESA and implemented by the FWS through regulations. 16
 7   U.S.C. §§ 1531-1544; 50 C.F.R. §§ 23.1-23.92.
 8            In three appendices, CITES lists the species subject to its provisions, “each of which
 9   provides a different level of protection and is subject to different requirements.” 50 C.F.R.
10   § 23.4. The leopard (Panthera Pardus) is listed in Appendix I. 50 C.F.R. § 23.91; CITES
11   Appendices, available at https://www.cites.org/eng/app/appendices.php (last visited June
12   17, 2021). Pursuant to CITES’s implementing regulations, it is generally unlawful for a
13   person to import “any specimen of a species listed in Appendix I.” 50 C.F.R. § 23.13(a).
14   However, an individual may import an Appendix-I species by obtaining an import permit
15   from FWS. Id. §§ 23.20(e), 23.35.
16            Prior to issuing an import permit for an Appendix-I specimen, FWS must find that
17   “the proposed import permit would be for purposes that are not detrimental to survival of
18   the species.” Id. § 23.35(c). Section 23.61 sets forth the factors FWS must consider in
19   making a “non-detriment finding” and provides that the finding must be based on “the best
20   available biological information.” Id. § 23.61(c), (e), (f). The regulations further provide
21   that “[i]n cases where insufficient information is available or the factors [] are not
22   satisfactorily addressed, [FWS must take] precautionary measures and would be unable to
23   make the required finding of non-detriment.” Id. § 23.61(f)(4).
24            In this action, Plaintiffs challenge the issuance of twelve leopard import permits,
25   asserting FWS acted arbitrarily, capriciously, and contrary to law when it (1) did not
26   consider the required factors set forth in 50 C.F.R. § 23.61, (2) failed to use the best
27   available biological information, and (3) did not take precautionary measures and made a
28   non-detriment finding where insufficient information was provided and the factors were


                                                   -2-
       Case 4:20-cv-00461-JGZ Document 24 Filed 06/17/21 Page 3 of 6



 1   not met. (Doc. 10 at 57-62.)
 2   II.    Motion to Dismiss Standard
 3          Standing under Article III of the Constitution is a limitation on a district court’s
 4   subject matter jurisdiction and is properly addressed in a Rule 12(b)(1) motion. Catacean
 5   Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). “A Rule 12(b)(1) jurisdictional attack
 6   may be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.
 7   2004). “In a facial attack, the challenger asserts that the allegations contained in a complaint
 8   are insufficient on their face to invoke federal jurisdiction.” Id. By contrast, a “factual
 9   challenge ‘rel[ies] on affidavits or any other evidence properly before the court to contest
10   the truth of the complaint’s allegations.” Courthouse News Serv. v. Planet, 750 F.3d 776,
11   780 (9th Cir. 2014) (citation omitted)
12          Defendants do not rely on affidavits or any other evidence to dispute the truth of the
13   complaint’s allegations, but rather assert that the allegations in the complaint are
14   insufficient to establish standing. Thus, Defendants raise a facial attack on Plaintiffs’
15   complaint, and the Court will “treat the factual allegations in the complaint as true.” Id.
16   III.   Discussion
17          A. Plaintiffs Sufficiently Allege Standing
18          “[T]he irreducible constitutional minimum of standing contains three elements.”
19   Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). “First, the plaintiff must have suffered
20   an ‘injury in fact’—an invasion of a legally protected interest which is (a) concrete and
21   particularized, and (b) ‘actual or imminent, not conjectural or hypothetical.’” Id. (citations
22   omitted). “Second, there must be a causal connection between the injury and the conduct
23   complained of—the injury has to be fairly traceable to the challenged action of the
24   defendant, and not the result of the independent action of some third party not before the
25   court.” Id. (cleaned up). “Third, it must be ‘likely,’ as opposed to merely ‘speculative,’ that
26   the injury will be ‘redressed by a favorable decision.’” Id. at 561 (citation omitted). “The
27   party invoking federal jurisdiction bears the burden of establishing these three elements.”
28   Id. “At the pleading stage, general factual allegations of injury resulting from the


                                                  -3-
       Case 4:20-cv-00461-JGZ Document 24 Filed 06/17/21 Page 4 of 6



 1   defendant’s conduct may suffice, for on a motion to dismiss we ‘presum[e] that general
 2   allegations embrace those specific facts that are necessary to support the claim.’” Id.
 3   (citation omitted).
 4          In the pending motion, the parties dispute only the elements of causation and
 5   redressability. While causation and redressability do not exist when the injury is the result
 6   of “unfettered choices made by independent actors not before the courts,” standing is not
 7   precluded simply because the injury is directly caused by a third party. Lujan, 504 U.S. at
 8   562 (emphasis added). In cases involving third parties—here the hunters and countries
 9   authorizing the hunts—“causation and redressability ordinarily hinge on the response of
10   the regulated (or regulable) third party to the government action or inaction.” Id. “To
11   plausibly allege that the injury was ‘not the result of the independent action of some third
12   party,’ the plaintiff must offer facts showing that the government’s unlawful conduct ‘is at
13   least a substantial factor motivating the third parties’ actions.’” Mendia v. Garcia, 768 F.3d
14   1009, 1013 (9th Cir. 2014) (citation omitted). “So long as the plaintiff can make that
15   showing without relying on ‘speculation’ or ‘guesswork’ about the third parties’
16   motivations, she has adequately alleged Article III causation.” Id.; see also Lujan, 504 U.S.
17   at 562 (noting plaintiff must “adduce facts showing that those choices have been or will be
18   made in such manner as to produce causation and permit redressability of injury”).
19          Plaintiffs sufficiently allege that FWS’s authorization of import permits cause injury
20   to Plaintiffs’ cognizable interest in observing leopards and that their injury will likely be
21   redressed by setting aside the allegedly unlawful permits. Plaintiffs allege, with factual
22   support, that the challenged import permits are “prerequisites” to the trophy hunter
23   embarking on a hunt, and without import authorizations and the ability to bring a trophy
24   home, the “[a]pplicants would not kill the target leopards if the service did not” issue an
25   import permit. (Doc. 10 at ¶¶ 20, 136.) In support, Plaintiffs allege that “U.S. trophy hunters
26   have declared under penalty of perjury that if they are unable to import their trophies, they
27   do not know if they will continue with a scheduled hunt.” (Id. at ¶ 137.) Further, the FWS
28   states in its own guidance “that most hunters want to know before their hunt whether they


                                                  -4-
         Case 4:20-cv-00461-JGZ Document 24 Filed 06/17/21 Page 5 of 6



 1   qualify for a permit to import.” (Id. at ¶ 138.) Plaintiffs also allege that U.S. trophy hunters
 2   import, on average, over half of all leopard trophies in trade; and based on past events
 3   involving other animals, if U.S. imports were to decrease, the number of leopards typically
 4   killed by U.S. hunters would likely not be supplanted by hunters from other countries. (Id.
 5   at ¶ 24.) Based on these allegations and the supporting facts, the Court finds that it is
 6   plausible, and not merely speculative, that the applicants’ decisions to hunt leopards for
 7   trophies are at least substantially motivated by FWS’s issuance of import permits so as to
 8   produce causation and redressability. See Mendia, 768 F.3d at 1013; cf. Cary v. Hall, 2006
 9   WL 6198320, *6 (N.D. Cal. Sept. 30, 2006) (recognizing that trophies are the end goal of
10   sport hunters, and therefore, “causation would not be implausible if the exemption allowed
11   the importation into the United States of trophies of the three antelope species taken in the
12   wild.” (emphasis added)). Accordingly, the Court will deny the motion to dismiss for lack
13   of standing at this stage in the proceedings.3
14           B. Denial of Request to Transfer
15           “For the convenience of the parties and witnesses, in the interest of justice, a district
16   court may transfer any civil action to any other district or division where it might have been
17   brought[.]” 28 U.S.C. § 1404(a). The Court has discretion “to adjudicate motions for
18   transfer according to an ‘individualized, case-by-case consideration of convenience and
19   fairness.’” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000). In Jones,
20   the Ninth Circuit provided the following factors to consider:
21           (1) the location where the relevant agreements were negotiated and executed,
             (2) the state that is most familiar with the governing law, (3) the plaintiff’s
22           choice of forum, (4) the respective parties’ contacts with the forum, (5) the
             contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the
23           differences in the costs of litigation in the two forums, (7) the availability of
             compulsory process to compel attendance of unwilling non-party witnesses,
24           and (8) the ease of access to sources of proof.
25
26   3
      Defendants primarily rely on non-binding decisions, including Friends for Animals v.
     Ashe, 174 F. Supp. 3d 20 (D.D.C. 2016), Safari Club Int’l v. Jewell, 47 F. Supp. 3d 29
27   (D.D.C. 2014), and Fund for Animals v. Norton, 295 F. Supp. 2d 1 (D.D.C. 2003). The
     Court finds these cases unpersuasive because they involve distinguishable facts,
28   complaints with different allegations, and factual challenges with evidence not before this
     Court.

                                                   -5-
       Case 4:20-cv-00461-JGZ Document 24 Filed 06/17/21 Page 6 of 6



 1   Id. at 498-99. The party moving for transfer has the burden of demonstrating that transfer
 2   is appropriate. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255-56 (1981). Additionally, the
 3   moving party “must make a strong showing of inconvenience to warrant upsetting the
 4   plaintiff’s choice of forum.” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834,
 5   843 (9th Cir. 1986). However, “[i]f the operative facts have not occurred within the forum
 6   of original selection and that forum has no particular interest in the parties or the subject
 7   matter, the plaintiff’s choice is entitled only to minimal consideration.” Pac. Car &
 8   Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968).
 9          After consideration of the relevant factors, the Court will deny the motion to
10   transfer. The Court finds factors one, two, five, six, seven, and eight are neutral or not
11   applicable, as this case involves review of an administrative record and will likely be
12   resolved on a motion for summary judgment. The remaining two factors—three and four—
13   weigh against transfer because Plaintiffs chose to bring suit here, and this district does have
14   an interest in that Plaintiff Center of Biological Diversity’s headquarters are in this district.
15   Lastly, courts also may consider the congestion of the court’s docket and the amount of
16   time to resolve matters in each forum. Decker Coal Co., 805 F.2d at 843. While Defendants
17   suggest that they may receive a speedier resolution of their case in the District of Columbia
18   due to more cases being filed in this Court, this factor alone is insufficient. In sum,
19   Defendants have failed to make a strong showing that the inconvenience to the parties or
20   the interest of justice warrant transfer.
21   IV.    Conclusion
22          For the foregoing reasons,
23          IT IS ORDERED that Defendant’s Motion to Dismiss or, in the alternative, to
24   Transfer Venue to the U.S. District Court for the District of Columbia (Doc. 11) is
25   DENIED.
26          Dated this 17th day of June, 2021.
27
28


                                                   -6-
